On Rehearing.
PROVOSTY, J.
At the death of Edmund Wiley, Eliza Bowman, who for many years had been living with him as his wife, caused his will to be probated, and herself to be put in possession as universal legatee. The present plaintiff, George Wiley, claiming to be the son and sole heir of the deceased, brought suit praying to be so recognized, and that the said will of his father be annulled, and judgment was so rendered by the trial court. The suit was against Eliza Bowman. She appealed from the judgment, and pending the appeal died; and the defendant in the present suit, George Stewart, her son and universal legatee and testamentary executor, who had caused her will to be probated, and himself to be put in possession of her succession as executor, made himself a party to the appeal. The judgment was affirmed (144 La. 181, 80 South. 243), and thereupon George Wiley caused himself to be appointed administrator of the succession of Edmund Wiley his father, and in his said capacity brought the present suit against George Stewart, executor of Eliza Bowman, to recover the prop*1087erty of the succession of Edmund Wiley. He alleges that the will of Eliza Bowman, as well as the appointment of defendant as its executor, is null, and that defendant is not the legal heir of Eliza Bowman, and that the latter was not the wife, but the concubine of Edmund Wiley, and, as such, was not entitled to any part of his estate.
The will of Edmund Wiley having been annulled, there is no longer any dispute as to plaintiff’s being entitled to recover one-half of the property in suit, and to recover the whole if Eliza Bowman was not the wife of Edmund Wiley. If she was his wife, she was owner of one-half, as partner in community; for the property was acquired while she and Edmund Wiley were living together as man and wife.
The question of marriage is really the only one in the case, for, if there was no marriage, Eliza Bowman was not entitled to take, and her executor is not entitled to hold, any part of the property, no matter how formal was her will, or how much in due form was the appointment of the executor under it; and defendant, as her son and heir has no greater right. Defendant must in that event simply surrender up the property to the plaintiff as the legal representative of the succession of Edmund Wiley. Plaintiff has therefore no interest in attacking the will of Eliza Bowman, nor the appointment of her executor, nor the heirship of defendant.
Defendant contends: That the plaintiff is estopped from contesting said marriage because, in the suit wherein he was held to be the legitimate son of Edmund Wiley and the latter’s will was annulled, he prayed as follows :
“Wherefore petitioner prays that Eliza Bowman, surviving widow and executrix of the succession of Edmund Wiley, be duly cited, * * * and that there be judgment recognizing him as heir and annulling the will of Edmund Wiley.’’
That, having thus sued her as widow of Edmund Wiley, he is estopped from now contesting her marriage.
The contention is without force, since plaintiff was not seeking in that suit to derive any advantage or benefit from the supposed fact of the marriage in question having existed, and was simply acting upon a supposition which will turn out to have been erroneous if he succeeds in the present suit. A judicial allegation thus made in good faith in another suit, without intention to deceive any one thereby, or to derive any advantage therefrom, and by which no one has been prejudiced, and from which no advantage has been derived, does not estop. Farley v. Frost-Johnson, 133 La. 497, 63 South. 122, L. R. A. 1915A, 200, Ann. Cas. 1915C, 717.
In her answer in the former suit, Eliza Bowman, after having categorically denied the allegations of the petitiqn as to the legitimacy of plaintiff, and as to the invalidity of Edmund Wiley’s will, averred as follows:
“Your respondent further avers that the will attacked herein, even if invalid, which is denied, the same neither adds to nor detracts from the right of your respondent, because all the property left by the deceased is community property, and that she is entitled to the usufruct during her life, and if no forced heir exists she inherits the whole succession.”
The prayer of this answer was in these words:
“Wherefore respondent prays that plaintiff’s demand be rejected, and his suit dismissed, with costs.”
This was the whole prayer. There was no prayer that Eliza Bowman be recognized as usufructuary. There was no prayer in that connection, and no prayer for general relief, but simply and solely a prayer for the dismissal of plaintiff’s suit.
The judgment of the court was as follows:
*1089“It is therefore ordered, adjudged, and decreed that there be judgment in favor of the plaintiff, George Wiley, recognizing him as the sole and only legitimate heir of the said deceased, Edmund Wiley, his father, and conferring upon him all the rights and privileges of a legitimate child.
“It is further ordered, adjudged, and decreed that the will executed by the said deceased, Edmund Wiley, be declared null and void and of no effect, and that the same be and it is hereby set aside and annulled in toto.
“It is further ordered, adjudged, and decreed that the surviving widow Eliza Bowman, be given the usufruct of the property during her natural life or until she marries again.”
This judgment was affirmed on the appeal, but not that part relating to the usufruct; the court remarking that: '
“Eliza Bowman having died after the appeal was taken, it becomes unnecessary to review that portion of the judgment.” Wiley v. Bowman, 144 La. 181, 80 South. 243.
Defendant pleaded that part of this judgment decreeing a usufruct as res judicata on the question of the validity of the marriage.
In the first place, that part of the judgment never became final. In the second place, for the judgment in one suit to be res judicata of another suit, “the thing demanded must be the same; the demand must be founded on the same cause of action.” C. C. art. 2286. The object of the former suit was to obtain the recognition of the legitimacy of the present plaintiff, and the annulment of the will of Edmund Wiley. The object of the present suit is to recover the property of the estate of Edmund Wiley. The only issues in the other suit were as to the legitimacy of plaintiff, and as to the validity of the will of Edmund Wiley; the only issue in the present case is as to the validity of the marriage of Eliza Bowman with Edmund Wiley. True, in the decree in the former suit there is a clause giving to Eliza Bowman the usufruct of the property as surviving widow »f Edmund Wiley; but the court was entirely without authority to make such a decree, as no issue of that kind was involved in the case. If Eliza Bowman had sought by her answer to bring that issue into the case by way of reconventional demand, she could have been met with the objection that the demand was not germane to the suit. But she did not make that attempt; her prayer was simply for the rejection of plaintiff’s demand. All she did was to casually mention in her answer that she would be entitled to the usufruct of the estate of Edmund Wiley, if his will was annulled.
[3, 4] Eliza Bowman’s marriage to Edmund Wiley was only putative at best, for the latter had a wife still living, and the most that can be claimed for Eliza Bowman is that she acted in good faith, not knowing that Edmund Wiley had a wife still living, and that consequently the marriage must be allowed to have its civil effects under article 118 of the Code, as far as she is concerned.
The evidence does not show that at that time Edmund Wiley was living with his wife, nor where either of them was then living. Eliza Bowman testifies that she did not know of the marriage, and is not contradicted. There may possibly be contradiction to be found in, or derived from, the evidence in the former suit, but of the testimony taken in that suit the only part that was offered in this suit was that of Eliza Bowman herself.
Her said testimony, however, appears to us to be fatal to the claim now made by her son that she acted in good faith in marrying Edmund Wiley; for it shows that she had contracted during the war a slave marriage with Sandy Stewart, and that she had six . children by him during this marriage. She must then have continued to live with him as his wife after she and he had become free persons. This made her slave marriage become a legal marriage. Meyers *1091v. Meyers, 139 La. 752, 72 South. 218. And he lived up to three years before the trial of the present suit.
The judgment appealed from is therefore set aside, and it is now ordered, adjudged, and decreed that the succession of Edmund Wiley be and is hereby recognized to be sole owner of the property in suit, fully described in the inventory of that succession; that Eliza Bowman was, and her heir, the defendant, testamentary or legal, is, entitled to have no part of said property; that he be and is hereby condemned to deliver same to the plaintiff in the latter’s said capacity of administrator of said succession; and that defendant pay the costs of this suit.